Citation Nr: 1543473	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO. 13-13 082 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating for tinnitus in excess of 10 percent.

2.  Entitlement to a disability rating for left-ear hearing loss in excess of 0 percent.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right-ear hearing loss.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for ulcerative colitis.

5.  Entitlement to service connection for ulcerative colitis.

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral macular degeneration.


REPRESENTATION

Appellant (the Veteran) is represented by: Charles E. Nye, Attorney

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION


The Veteran had active duty service from August 1975 to September 1994.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the RO in Seattle, Washington, on behalf of the RO in Atlanta, Georgia.

In July 2015, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.

Although the RO reopened the claims of entitlement to service connection for ulcerative colitis and bilateral macular degeneration, and adjudicated them on the merits, the Board must first examine whether the evidence warrants reopening these claims.  This is significant to the Board because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have jurisdiction to review the claim on a de novo basis in the absence of a finding that new and material evidence has been submitted).

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral macular degeneration is addressed in the REMAND below and is therein REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  On the record of the July 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to a disability rating for tinnitus in excess of 10, entitlement to a disability rating for left-ear hearing loss in excess of 0 percent, and whether new and material evidence has been received to reopen the claim of entitlement to service connection for right-ear hearing loss.

2.  In an October 2002 rating decision, the RO denied the claim of entitlement to service connection for ulcerative colitis; at the time of the October 2002 decision, the evidence established treatment for bowel complaints in service and a diagnosis of ulcerative colitis in 2001, but did not establish a nexus between the post-service diagnosis and service; since the October 2002 decision, the evidence received includes a much earlier diagnosis of ulcerative colitis based on symptoms relating back to service. 

3.  Competent and credible evidence relates the Veteran's ulcerative colitis to symptomatology initially noted in service and related to a post-service diagnosis by continuity of symptomatology.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to a disability rating for tinnitus in excess of 10 percent have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to a disability rating for left-ear hearing loss in excess of 0 percent have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal of the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for right-ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

4.  The criteria for reopening the claim of entitlement to service connection for ulcerative colitis have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).

5.  Ulcerative colitis was incurred during wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn the appeal as to the issues of entitlement to a disability rating for tinnitus in excess of 10, entitlement to a disability rating for left-ear hearing loss in excess of 0 percent, and whether new and material evidence has been received to reopen the claim of entitlement to service connection for right-ear hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Accordingly, dismissal of those appeals is warranted. 

II.  Application to Reopen Service Connection

The Veteran is seeking reopen the claim of entitlement to service connection for ulcerative colitis.  

The term "service connection" applies to disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The RO initially denied a claim of entitlement to service connection for ulcerative colitis in an October 2002 rating decision.  At the time of that decision, the evidence established element (1), a post-service diagnosis of ulcerative colitis in 2001, and element (2) treatment for bowel complaints in service.  However, the evidence did not substantiate element (3), a relationship between the post-service diagnosis and the injury or disease in service.  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  

Here, the Veteran requested to have the previously denied claim reopened in August 2009.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since the October 2002 decision includes medical records which establish a substantially earlier diagnosis of a lower GI disorder, in October 1995, approximately one year after service separation (September 30, 1994), and which suggest an even earlier diagnosis.  As the October 1995 diagnosis was based on symptomatology described as beginning in service, the Board finds that this evidence tends to relate the post-service diagnosis to service.  It is therefore probative evidence regarding element (3).  It is neither cumulative nor redundant of evidence previously of record.  And, it raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material with respect to that issue and reopening is warranted.  

III.  Service Connection for Ulcerative Colitis

The basic law and regulations applicable to service connection claims are set out above.  The Board notes that for specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  However, in order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

While ulcerative colitis is not specifically listed among the presumptive diseases, the list includes a broad category of peptic or gastric ulcers.  These terms are not specifically defined in the regulations.  Therefore, a general medical definition may be applied.  Peptic ulcers are defined as ulcers of the mucous membrane of the alimentary (digestive) tract, caused by action of acidic gastric (stomach) juice.  The most common locations are the stomach (gastric ulcer) and the duodenum (duodenal ulcer); less often they may occur in the esophagus or in the part of the small intestine that has ectopic gastric mucosa and hence secretion of acid.  See Dorland's Illustrated Medical Dictionary 2023 (31st ed. 2007).  

While this definition includes part of the small intestine, it does not refer to any part of the large intestine, or the colon, which is specifically implicated here.  Moreover, the definition is directly tied to a specific type of tissue located in and around the stomach (ectopic gastric mucosa).  Therefore, the Veteran's ulcerative colitis, which involves an area that is neither part of the small intestine nor adjacent to the stomach, does not appear to be contemplated under the classification of peptic or gastric ulcers.  

While there is no presumption of service connection for ulcerative colitis or ulcers of the colon, the diagnosis of the disease so soon after service still provides probative evidence in favor of the claim.  This relates to the necessary element of a nexus between the current disorder and service in that the initial diagnoses specifically refer to the Veteran's reported history of symptoms in service.  Notably, a June 2002 QTC examination notes that symptoms of ulcerative colitis began in 1991 but diagnosis was not made until 1995.  

Service treatment records in June 1993 and July 1994 reveal that the Veteran complained of symptoms, including abdominal pain and diarrhea which were attributed to gastroenteritis.  The Veteran was also treated in 1991 for complaints of flank pain which were thought to be a urinary stone; however, such diagnosis was never confirmed.  The Veteran's statements as to experiencing similar symptoms in service are corroborated by the testimony and written history provided by the Veteran's spouse, who knew the Veteran at the time he left service and who knew of his symptoms and complaints.  She too asserts that he had similar symptoms in service and immediately after service as he had when diagnosed one year later with ulcerative colitis.  

Also significant, the initial post-service diagnosis of a lower GI disorder on October 5, 1995 is clearly not the first time the Veteran was treated for the same complaints.  That report notes "[h]e comes in for recheck and states he is much better but is still occasionally having a little bit of rectal bleeding[...and] is still passing a small amount of mucous."  It is unclear when the initial complaint was; however, it was obviously at some point prior to October 5, 1995.  

The Board finds that, while additional development could certainly be ordered to further confirm the onset of the disorder in service, there is no medical question left to be resolved, as the symptoms of abdominal pain, diarrhea, blood, and mucus discharge have already been medically related to a diagnosis of ulcerative colitis.  The only question to be resolved is whether there is competent and credible evidence that this same symptomatology actually began in service.  The Veteran has provided credible testimony, as corroborated by his spouse, that he had the same or similar symptoms in service as were ultimately diagnosed one year after service as ulcerative colitis.  While there is not a conclusive diagnosis of ulcerative colitis during service, the evidence in favor of the actual onset of ulcerative colitis in service has attained relative equipoise with the evidence in favor of post-service onset.  With resolution of all reasonable doubt in favor of the claim, the Board finds that service connection for ulcerative colitis is warranted.  

IV.  Duties to Notify and Assist

As the Board is granting reopening of the claim of entitlement to service connection for ulcerative colitis, and is granted service connection for ulcerative colitis, these issues are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


ORDER

The appeal regarding entitlement to a disability rating for tinnitus in excess of 10 percent is dismissed.  

The appeal regarding entitlement to a disability rating for left-ear hearing loss in excess of 0 percent is dismissed.  

The appeal regarding whether new and material evidence has been received to reopen the claim of entitlement to service connection for right-ear hearing loss is dismissed.  

Reopening of the claim of entitlement to service connection for ulcerative colitis is granted.

Service connection for ulcerative colitis is granted. 

REMAND

The Veteran has been awarded disability benefits from the Social Security Administration (SSA) (see VA examination report November 2009); however no attempt has been made to obtain records from SSA pertinent to the issue remaining on appeal.  

The duty to assist a claimant in obtaining evidence pertinent to his claim extends to obtaining outstanding records even before a decision has been reached as to reopening of a previously denied claim.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2015).

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

The duty to assist a claimant in obtaining records held by SSA extends to claims for service connection.  Quartuccio v. Principi, 16 Vet. App. 183 (2002) (VA was required to request the records from SSA, as SSA's award of benefits was based on the same condition for which the veteran was seeking service connection).  

Accordingly, the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral macular degeneration is REMANDED for the following action:

1.  Obtain the Veteran's SSA disability award and medical records pertinent to the award.  

2.  Readjudicate the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral macular degeneration.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The issue must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


